Case: 11-20459     Document: 00511653053         Page: 1     Date Filed: 11/02/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         November 2, 2011
                                     No. 11-20459
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

CHRISTOPHER LEE CLAYTON, SR.,

                                                  Plaintiff-Appellant

v.

BRAZOS COUNTY SHERIFF OFFICE; CHRISTOPHER C. KIRK; WAYNE
DICKY; MICHAEL B. WILSON; JERRY BARRATT,

                                                  Defendants-Appellees


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:11-CV-1405


Before JOLLY, DAVIS, and DeMOSS, Circuit Judges.
PER CURIAM:*
        Christopher Lee Clayton, Sr., Texas prisoner # 215568, filed a 42 U.S.C.
§ 1983 complaint, alleging that he was denied access to the law library. The
district court dismissed the complaint as frivolous and for failure to state a claim
pursuant to 28 U.S.C. § 1915(e)(2)(B)(i) & (ii), and Clayton now appeals. Our
review is de novo. Samford v. Dretke, 562 F.3d 674, 678 (5th Cir. 2009) (per
curiam).


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-20459    Document: 00511653053       Page: 2   Date Filed: 11/02/2011

                                   No. 11-20459

      Citing Bounds v. Smith, 430 U.S. 817 (1977), Clayton argues that a prison
is required to provide adequate law libraries or assistance from persons trained
in the law. However, Bounds did not create a freestanding constitutional right
to access to a law library or to legal assistance. Lewis v. Casey, 518 U.S. 343,
351 (1996). Rather, such access is a means to permit the opportunity to present
claims of constitutional violations to the courts. Id. Clayton does not dispute
that at all relevant times, he was represented by appointed counsel. Thus, he
had access to the courts. See Tarter v. Hury, 646 F.2d 1010, 1014 (5th Cir. Unit
A June 1981). Accordingly, he has no constitutional claim based on the denial
of access to the library. To the extent that Clayton argues that jail policy
requires access, he likewise does not state a constitutional claim. See Edwards
v. Johnson, 209 F.3d 772, 779 (5th Cir. 2000).
      The district court did not err by dismissing Clayton’s complaint as
frivolous, see Samford, 562 F.3d at 678, or for failure to state a claim, see Hale
v. King, 642 F.3d 492, 498-99 (5th Cir. 2011). Clayton’s appeal is likewise
frivolous, see Coghlan v. Starkey, 852 F.2d 806, 811 (5th Cir. 1988) (per curiam),
and we dismiss it as such, see 5TH CIR. R. 42.2.
      The dismissal of this appeal as frivolous and the district court’s dismissal
of Clayton’s complaint each counts as a strike for purposes of the 28 U.S.C.
§ 1915(g) bar to filing in forma pauperis (IFP). See Adepegba v. Hammons, 103
F.3d 383, 387-88 (5th Cir. 1996). Clayton is cautioned that if he accumulates
three strikes, he will not be able to proceed IFP in any civil action or appeal filed
while he is incarcerated or detained in any facility unless he is “under imminent
danger of serious physical injury.” § 1915(g).
      APPEAL DISMISSED AS FRIVOLOUS; SANCTION WARNING ISSUED.




                                         2